                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

 Perry Drake Gilmore,                                    Civil Action No. 5:18-cv-202-CMC

                            Plaintiff,
                vs.                                                    ORDER

 Lieutenant Grealin Frasier; Lieutenant Jones;
 Silva; Gilyard; Jenkins; Miller; Stirling;
 Jeanette Atchley; Tommy Robinson;
 Corporal Grant; Sergeant Hamilton; and
 Virginia Robinson,

                            Defendants.

       This matter is before the court on Plaintiff’s Complaint filed January 25, 2018. ECF No.

1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), D.S.C., this matter

was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings and a

Report and Recommendation (“Report”) on dispositive issues.

       On April 23, 2019, the Magistrate Judge issued a Report recommending certain Defendants

be dismissed without prejudice pursuant to Fed. R. Civ. P. 41. ECF No. 157. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the Report and

the serious consequences if he failed to do so. The Report was sent to the address identified by

Plaintiff in his change of address notice dated January 30, 2019. ECF No. 140. On May 3, 2019,

the mail was returned as undeliverable. ECF No. 161. The Magistrate Judge then entered another

Report on May 6, 2019, recommending the action be dismissed in accordance with Rule 41(b), but

noting if “Plaintiff notifies the court within the time set for filing objections to this Report and

Recommendation that he wishes to continue with this case and provides a current address, the
Clerk is directed to vacate this Report and Recommendation and return the file to the undersigned

for further handling.” ECF No. 162. Plaintiff did not file objections or otherwise respond to the

Report within the time allowed for objections. However, on May 30, 2019, Plaintiff filed a Motion

for Extension of time to file objections, and an Objection to the second Report recommending

dismissal (ECF No. 162). ECF Nos. 167, 168.

       Plaintiff argues he was on vacation when the second Report, issued and mailed May 6, was

received in the mail. ECF No. 167. He also argues he gave the correct address and has received

mail from the court there previously, and confirmed the address on file with the Clerk. ECF No.

168. Therefore, it appears the first Report (ECF No. 157) was returned to the court even though

the address was correct.

       Based on Plaintiff’s filings, the court hereby vacates the Order dismissing the case and

Judgment entered May 29, 2019. ECF Nos. 164, 165. In addition, the court grants Plaintiff’s

motion for extension and he shall have until June 14, 2019 to file objections to the Report

recommending dismissal of certain Defendants (ECF No. 157). The Clerk is directed to re-send a

copy of that Report to Plaintiff with this Order.

       IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
May 31, 2019




                                                    2
